Citation Nr: 1751821	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  13-18 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include bipolar affective disorder and depressed passive aggressive personality disorder.

2. Entitlement to service connection for angina.


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel

REMAND

The Veteran served on active duty from April 1967 through December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The RO had previously denied service connection for an acquired psychiatric disability in July 1988; the Veteran did not appeal the denial.  However the July 1988 rating decision noted the Veteran's service medical records were not available for review.  The Veteran subsequently filed a claim for service connection for the above-listed issues in September 2010 and his service medical records were obtained in October 2010.  The relevant service medical records require reconsideration, not reopening, of the previously denied claim.  38 C.F.R. § 3.156(c).  Accordingly, the issue is phrased to show the merits of the claim are considered.

In March 2016, the Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript is of record.

The Veteran died during the pendency of the appeal of the above-listed claims and the appellant timely submitted a June 2016 request for substitution.  The RO certified the substitution of the appellant for the Veteran in October 2017.  As the appellant has been substituted, the record is not closed on the date of the death of the original claimant, and it remains open for the submission and development of any pertinent additional evidence for the substituted claimant.  See 38 U.S.C.A. § 5121A.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
There are outstanding Social Security Administration (SSA) records that have not been obtained.  During the Veteran's Travel Board hearing, he testified that he had been in receipt of Social Security benefits for approximately 20 years and he sought psychiatric treatment through Social Security.  A May 2011 VA treatment record noted his source of income as "social security disability."  As these records may be relevant to the claim on appeal, the RO should request the Veteran's complete file from SSA.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all the Veteran's relevant outpatient records from both the Tampa VAMC and Orlando VAMC from June 2013 to May 2016.

2. Obtain any records from SSA, to include any award of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if the records are not available.

3. After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the Veteran should be provided a supplemental statement of the case and an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


